Citation Nr: 1752258	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization and Payment Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses incurred at St. Mary-Corwin Medical Center in Pueblo, Colorado, on September 30, 2008.  

2.  Entitlement to payment or reimbursement for medical expenses incurred at St. Mary-Corwin Medical Center in Pueblo, Colorado, from October 1, 2008, through October 3, 2008.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served from June 1969 to June 1974.  It is likely that he had additional service.

This appeal to the Board of Veterans' Appeals (Board) arose from February and April 2009 denials of a claim for payment or reimbursement of expenses incurred at a private facility by the VA Network Authorization and Payment Center in Fort Harrison, Montana.  The Veteran filed a notice of disagreement (NOD) in June 2009 and also requested reconsideration of the decisions denying his claim.  In December 2009, the agency of original jurisdiction (AOJ) (the VA Network Authorization and Payment Center in Fort Harrison, Montana) again reviewed the Veteran's claims, but upheld the original denials.  A statement of the case (SOC) was issued in April 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  A supplemental SOC (SSOC) was issued in July 2013.

In September 2016, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, additional evidence, accompanied by a waiver of initial AOJ consideration of such evidence, was received.
 
The Board notes that, in addition to the Veteran's paper medical file, there are separate, paperless, electronic files associated with the Veteran' claims, located in both the Veterans Benefits Management System (VBMS) file and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Veteran's service-connected disabilities include bilateral hearing loss and residuals of a right ankle fracture with degenerative arthritis.

3.  On September 30, 2008, the Veteran presented to St. Mary-Corwin Medical Center for a scheduled visit with an orthopedist following injury from a fall five days prior, which visit included imaging studies.  

4.  On October 1, 2008, the Veteran elected to undergo a recommended right knee surgery; he was admitted to St. Mary-Corwin Medical Center that day, surgery was performed on October 2, 2008, and the Veteran was discharged on October 3, 2008.  

5.  The services provided by St. Mary-Corwin Medical Center were not authorized in advance by VA.

6.  The Veteran's symptoms at the time he presented and was examined at St. Mary-Corwin Medical Center on September 30, 2008, at the time he elected to undergo the surgical procedure necessitating hospitalization at that facility from October 1, to 3, 2008, were not of such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.  

7.  VA treatment facilities were reasonably available for treatment of the Veteran's right knee injury and September 30, 2008, and from October 1, to 3, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of medical expenses incurred at St. Mary-Corwin Medical Center in Pueblo, Colorado, on September 30, 2008, are not  met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.53 , 17.54, 17.120, 17.130, 17.1000-17.1002 (2017).

2.  The criteria for payment or reimbursement of medical expenses incurred at St. Mary-Corwin Medical Center in Pueblo, Colorado, from October 1, 2008, through October 3, 2008, are not  met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

Notably, however, the provisions of Chapter 17 of Title 38, U.S. Code, and the corresponding regulatory provisions, contain their own notice requirements, and there is no indication that Congress intended to revise the unique, specific claim provisions of Chapter 17 with passage of the VCAA.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

In connection with the claims for payment or reimbursement of medical expenses incurred in connection with episodes of treatment at St. Mary-Corwin Medical Center in Pueblo, Colorado, on September 30, 2008, and from October 1, 2008, through October 3, 2008, the Veteran has been notified of the reasons for denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  Further, to the extent that the VCAA may be applicable to claims such as these, as will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of these claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As for the September 2016 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.   During the hearing, the undersigned identified the matters on appeal.  The hearing transcript reflects appropriate exchanges between the Veteran and the undersigned regarding the basis of the claims and the evidence associated with the record.  The Veteran testified regarding the poor assistance he received in his attempts to establish VA care in September and October 2008, and the extensive private medical expenses he incurred as a result.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless,  Given the legal basis for the denials of the claims, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to the claims herein decided was warranted.   The hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Analysis

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on September 30, 2008, and from October 1, 2008, through October 3, 2008, at a non-VA medical facility.  The evidence shows, in relevant part, that on Thursday, September 25, 2008, the Veteran presented to the emergency department of St. Mary-Corwin Medical Center in Pueblo, Colorado, after sustaining injury when he fell from scaffolding.  X-rays revealed a fracture of the left wrist and a suspected acute lateral tibial plateau fracture of the right knee.  The Veteran reports that he was placed in a temporary case and advised to see an orthopedic surgeon.  The Veteran reports that he contacted the VA outpatient clinic (OPC) in Pueblo, Colorado, on Friday, September 26, 2008, for assistance in obtaining an orthopedic consultation, but that his call was not returned.  He reports also that he set up an orthopedic consultation with the private physician recommended to him by hospital staff, C.H., M.D., which appointment was scheduled for Tuesday, September 30, 2008.  The Veteran states that he again tried contacting the Pueblo VAOPC on Monday, September 29, 2008, but that his call was again not returned.  He reports that he again attempted to contact the Pueblo VAOPC before meeting with Dr. H. on September 30, 2008, but that he could not reach anyone at the VAOPC.  

On Tuesday, September 30, 2008, the Veteran met with Dr. H. at the St. Mary-Corwin Medical Center.  A computerized tomography (CT) scan of the right knee without IV contrast was performed, the results of which showed that the Veteran had suffered a comminuted fracture of the lateral aspect of the tibial plateau with mild impaction of the articular surface of the proximal tibia.  The Veteran again presented to St. Mary-Corwin Medical Center on October 1, 2008, at which time it was recommended that the Veteran undergo an open reduction, bone grafting, and internal fixation of his right knee.  The Veteran consented to the surgery and was admitted to St. Mary-Corwin Medical Center that day, with surgery scheduled for October 2, 2008.  The surgery was performed as scheduled, without complication, and the Veteran was discharged from St. Mary-Corwin Medical Center on October 3, 2008.  The Veteran now seeks payment or reimbursement of the medical expenses incurred at St. Mary-Corwin Medical Center on September 30, 2008, and from October 1, 2008, to October 3, 2008.

As noted, in February and April 2008, the AOJ denied payment or reimbursement of the medical expenses incurred at St. Mary-Corwin Medical Center on September 30, 2008, and from October 1, 2008, to October 3, 2008.  The Board notes that VA did approve a claim for payment or reimbursement of medical expenses incurred at St. Mary-Corwin Medical Center on September 25, 2008, the date on which the Veteran presented to the emergency department of that facility.  The other claims, however, were denied, as the AOJ found the services were not rendered for a service-connected condition, the Veteran had not obtained prior authorization, and the surgical procedure was non-emergent.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran under the authority so long as certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2014).

At the outset, the Board notes that, to be eligible for payment under 38 U.S.C.A. § 1725, a veteran must not be eligible for reimbursement under 38 U.S.C.A § 1728.  In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, there must be a showing that:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care of services:

(1) For an adjudicated service-connected disability.

(2) For a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.

(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability.

(4) For any injury, illness, or dental condition in the case of a veteran who -- (A) is participating in a rehabilitation program under 38 U.S.C.[A.] ch[apter] 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728 (emphasis added); 38 C.F.R. § 17.120 (2015); see Zimick v. West, 11 Vet. App. 45, 49 (1998).  Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see Malone v. Gober, 10 Vet. App. 539, 542 (1997).

In the instant case, the Veteran is service-connected for bilateral hearing loss and for residuals of a right ankle fracture with degenerative arthritis.  There is no suggestion, nor does the Veteran so contend, that the services provided to the Veteran at St. Mary-Corwin Medical Center on September 30, 2008, and from October 1, 2008, to October 3, 2008, were for a service -connected disability or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Furthermore, the Veteran is not considered to be totally disabled.  Indeed, his service-connected disabilities are both rated as 0 percent disabling (noncompensable).  Moreover, there is no indication that the Veteran is participating in a rehabilitation program.  In this regard, the Board notes that the 38 U.S.C.A. § 1728 criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Accordingly, because the Veteran does not meet the criteria set forth in 38 U.S.C.A. § 1728(a), there is no legal basis under section 1728 for recovery of any of the private medical expenses the Veteran incurred at St. Mary-Corwin Medical Center on September 30, 2008, and/or from October 1, 2008, to October 3, 2008.

Turning to whether payment or reimbursement of the private medical expense is warranted under the provisions of 38 U.S.C.A. § 1725, the Board notes that to be eligible for payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, the treatment must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(e)  The Veteran is financially liable to the non-VA provider of the emergency treatment;

(f)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(g)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728, which applies primarily to emergency treatment for a service-connected disability.  

See 38 C.F.R. § 17.1002 (2016).

At the outset, the Board notes that a review of the relevant evidence demonstrates that payment or reimbursement was made for emergency treatment receive at St. Mary-Corwin Medical Center on September 25, 2008.  Thus, it is clear that the Veteran meets many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, or the prior reimbursement would not have been made.  The Board will, therefore, focus only on the stated reasons for denial of the Veteran's claim for payment or reimbursement of medical expenses for services rendered at St. Mary-Corwin Medical Center on September 30, 2008, and from October 1, 2008, to October 3, 2008.

As for the Veteran's claim for payment or reimbursement of medical expenses incurred from October 1, 2008, to October 3, 2008, that claim was denied upon a finding that the VA facilities were feasibly available and the care was non-emergent.  As to the claim for payment or reimbursement of medical expenses incurred on September 30, 2008, it does not appear that the AOJ considered that claim under the provisions of 38 U.S.C.A. § 1725.  The Board concludes, however, that to remand for AOJ to consider the claim under 38 U.S.C.A. § 1725 in the first instance would be superfluous and the evidence of record makes clear that the services rendered on September 30, 2008, do not satisfy the criteria for payment or reimbursement of medical expenses under that section for the same reasons that the claim for payment or reimbursement of medical expenses incurred from October 1, 2008, to October 3, 2008, was denied.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Upon review of the evidence, the Board concludes that the Veteran also does not satisfy the criteria for reimbursement or payment of expenses incurred for private treatment rendered on September 30, 2008, or from October 1, 2008, to October 3, 2008, under 38 U.S.C.A. § 1725.  Initially, the Board finds that the evidence fails to show that the treatment at issue was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Notably, as defined by regulation, the "medical emergency" standard is met when there is an "emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).

In the instant case, even though the Veteran reported that he was experiencing  pain so severe that he could not stand, the Veteran did not present for orthopedic evaluation for five days after the initial fall.  The Board understands that an earlier appointment may have been unavailable.  The Board concludes, however, that if the Veteran, or another prudent layperson, truly believed that delay in seeking medical attention would have been hazardous to life or health in this situation he/she would have sought out more immediate medical care.  The Veteran has not asserted the he attempted to contact any other private facility or physician during the interim period.  Moreover, the Veteran did not attempt to be physically seen at the Pueblo VAOPC, nor is there any indication that the Veteran attempted to contact the VA medical center (VAMC) in Denver, Colorado.  Rather, the Veteran and his spouse maintain their belief that attempting to be seen at the Pueblo VAOPC would have been too hard for the Veteran given his pain level and the fact that the clinic was on the second floor of the building.  

As for the surgical procedure and inpatient hospitalization from October 1 to 3, 2008, the Board does not doubt that the Veteran was recommended to have the procedure as soon as possible.  However, nothing in the Dr. H.'s notes would suggest that the Veteran was informed that any delay in surgery result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any body part or organ.  The Veteran has also stated that had VA informed him that he needed to present to the Denver VAMC for the procedure, he would have done so.  Ultimately, the Board concludes that the evidence of record and lay statements of the Veteran's do not evidence a belief that delaying medical attention for the evaluation and treatment of his right knee would have been hazardous to life or health.

The evidence also fails to show that VA facilities were not feasibly available.  . Although "feasibly available" is not defined in the relevant statutes or regulation, 38 C.F.R. § 17.53 states that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2016).  The Board acknowledges that the nearest VA facility, the Pueblo VAOPC, does perform surgical procedures.  See https://www.denver.va.gov/locations/Pueblo.asp.  Further, it would appear that the closest VA facility that performs orthopedic surgical procedures in located in Colorado Spring, CO, which is approximately 75 miles from the Veteran's home.  See https://www.denver.va.gov/services/COSprings-Surgery.asp; http://www.mapquest.com; see generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  Nevertheless, despite the distance and the Veteran's report that he was in no condition to travel, the Veteran and his spouse did testify that had they been told that the needed to have the surgery at a VA facility, they would have made arrangements for transport.  This weighs against a finding that a VA facility was not feasibly available.

The Board also notes the Veteran's argument that attempts to use a VA facility for follow-up after the initial emergency room visit were made, but that VA did not return any phone call.  However, VA treatment records associated with the claims folder include a telephone encounter note dated on September 30, 2008, noting that the Veteran had requested an orthopedic consultation for his fracture.  An addendum note dated on October 1, 2008, indicates that the Veteran would need to bring in the paperwork from the doctor/hospital where he was treated.  While these notes do not definitively indicate that the Veteran indeed spoke to someone at VA, they do suggest that VA had received the Veteran's messages and was attempting to schedule him for the requested consultation/treatment.

Overall, the Board concludes that the treatment provided to the Veteran on September 30, 2008, and from October 1 to 3, 2008, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  Therefore, the criteria for reimbursement for the reasonable value of treatment received at St. Mary-Corwin Medical Center on September 30, 2008, and from October 1, 2008, to October 3, 2008, simply are not met, and the claims on appeal must be denied.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-08.  

The Board is cognizant that financial difficulties arise from unexpected medical expenses.  While the Veteran's situation may be difficult, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The claim for payment or reimbursement for medical expenses incurred at St. Mary-Corwin Medical Center in Pueblo, Colorado, on September 30, 2008, is denied.

The claim for payment or reimbursement for medical expenses incurred at St. Mary-Corwin Medical Center in Pueblo, Colorado, from October 1, 2008, through October 3, 2008, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


